Title: From Thomas Jefferson to Ezra L’Hommedieu, 22 December 1791
From: Jefferson, Thomas
To: L’Hommedieu, Ezra



Sir
Philadelphia Dec. 22. 1791.

Be pleased to accept my thanks for your favor of Sep. 10. and the valuable information procured thro’ your means. I am confident it will be found to throw more light on the subject of the Hessian fly, than any thing I have before seen. The committee appointed for that purpose will probably find it necessary to continue their enquiries and observations through another year. I take the liberty of putting under your cover a letter to Messrs. Dering and Havens, & am with great esteem Sir Your most obedt. humble servt,

Th: Jefferson

